Citation Nr: 1202832	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-17 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for peripheral neuropathy of the feet, to include as due to exposure to herbicides.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969.  The Veteran also had a period of Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned an initial 50 percent disabling rating effective from June 2007.  The Veteran filed a notice of disagreement (NOD) in March 2008.   In January 2009, the RO awarded an increased 70 percent rating retroactive to the original grant of service connection.   His claim remained in controversy as the Veteran was presumed to be seeking the maximum benefit allowed by law and regulation and less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  A statement of the case (SOC) was issued in March 2009.  The Veteran perfected his appeal in April 2009.

This matter also comes before the Board on appeal from a July 2008 rating decision that determined the Veteran did not submit new and material evidence to reopen the claim for hearing loss.  The Veteran filed an NOD in July 2008.  An SOC was issued in September 2009.   The Veteran perfected his appeal in November 2009.

In December 2008, the RO denied the claim for peripheral neuropathy of the feet. The Veteran filed an NOD in January 2009.  An SOC was issued in May 2009 and the Veteran perfected his appeal in June 2009.

Finally, this matter comes before the Board on appeal from a June 2009 rating decision that denied entitlement to TDIU, which the Veteran appealed in November 2009.  An SOC was issued in February 2010.  The Veteran perfected his appeal in March 2010.

The Veteran presented testimony before the Board in October 2011.  The transcript has been associated with the claims folder. 

The de novo claim for bilateral hearing loss, the peripheral neuropathy claim, and the TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the service-connected PTSD is not shown to have been productive of more than moderate to severe occupational and social impairment caused by sleeplessness, reports of nightmares and hallucinations, transient thoughts of suicide with no active plan or intent, depression, difficulty concentration, and some obsessional rituals like performing perimeter checks; PTSD symptomatology consistent with total occupational and social impairment was not demonstrated during this period.  

2.  A March 1976 rating decision denied a claim for service connection for bilateral hearing loss finding that there was no evidence of the claimed condition in service or currently; the Veteran did not appeal the decision.    

3.  Evidence received since the March 1976 rating decision was not previously submitted to agency decision makers, it is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in excess of 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2011).  

2.  The evidence received since the final March 1976 rating determination is new and material with regard to the Veteran's claim for service connection for bilateral hearing loss, and thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in  July 2007, April 2008, May 2008, June 2008, October 2008, and March 2009 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO provided VCAA notice to the Veteran in July 2007, April 2008, May 2008, June 2008, October 2008, and March 2009, which was prior to the September 2007, July 2008, December 2008, and June 2009 rating decisions.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

With regard to the claim for PTSD, the Veteran's claim on appeal arises from his disagreement with the initial disability evaluation assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the claim for new and material evidence, as the Board is reopening the claim for bilateral hearing loss and remanding for further development, any further discussion of the VCAA is not necessary.

The October 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the claimed peripheral neuropathy of the feet that is on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, with regard to the PTSD issue, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment and personnel records, post-service VA and private medical records, Social Security Administration (SSA) records, reports of VA examination, records from the police department, prescription print-outs, and the transcript from the October 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide PTSD issue and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

With regard to the remaining issues, the Board expects that any duty to assist deficiencies will be remedied by the actions directed in the remand section of this decision. 

II. Analysis

A.  Increased Rating for PTSD

The Veteran appealed the decision that assigned the initial 50 percent rating, and the Board will now consider whether a higher evaluation is warranted for the psychiatric disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  In January 2009, the RO awarded an increased 70 percent rating retroactive to the original grant of service connection.  His claim remains in controversy as less than the maximum benefit available has been awarded.  See AB, supra.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected PTSD disability has been assigned an initial 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the applicable criteria, a 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that an initial rating in excess of 70 percent is not warranted.  38 C.F.R. § 4.7.  The pertinent evidence is as follows.  

Upon VA examination in July 2007, the Veteran informed the examiner that he retired from the police department in 1998 because he was having lung problems. He had been married for 34 years.  He indicated that their relationship was good.  He met a friend once a week for breakfast.  He went to church twice a week and went to the Marine Corps League meeting once a month.  

Mental status examination showed the Veteran to be alert, oriented, and appeared his stated age.  His mood was dysphoric and his affect was constricted.  His speech was of regular rate and rhythm.  His eye contact was fair and he was cooperative and pleasant.  Thought process was logical and coherent.  His though content was devoid of any current auditory or visual hallucinations.  He did report some hallucinations in the context of nightmares and flashbacks, as well as irritability and some detachment from others.  There was no evidence of delusions.  The Veteran denied homicidal and suicidal ideation.  He denied a history of suicide attempts.  His memory was mildly impaired with immediate information, but was intact for recent and remote events.  He had fair insight into his condition.   He was assigned a Global Assessment of Functioning (GAF) Scale score of 52, which according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV), was indicative of moderate symptoms.  The examiner noted the Veteran's social and occupational was moderately to considerably impaired.

VA outpatient treatment records dated in 2007 and 2008 show the Veteran participated in group therapy.  In February 2007, the Veteran reported insomnia and an exaggerated startle response.  He indicated that he did not have as many nightmares.  He reported anger, survivor guilt, decreased concentration and motivation, and anxiety.  He denied suicidal or homicidal ideation.  He also denied an inability to control anger.  His mood was appropriate.  He was oriented times three.  His remote memory was good and recent memory was poor.  He was assigned a GAF of 55, which continued to show moderate symptoms.  In March 2007, the Veteran's speech was normal.  His affected was constricted.  He had some tactile and olfactory hallucinations.  He claimed to have some thoughts of suicide, but with no active intent.  There was no history of violent acts.  He was assigned a GAF of 50, for some serious symptoms.  

In August 2007, the Veteran again had some complaints of hallucinations, but he denied suicidal and homicidal ideation.  He was oriented in all spheres.  Speech was normal, concentration was intact, and insight and judgment were good.  In January 2008, the Veteran had active hallucinations and some complaints of paranoia, but he again denied suicidal and homicidal ideation.  Insight and judgment were fair.  The Veteran was groomed.  

Upon VA examination in May 2008, the Veteran reported a tendency to isolate himself and some avoidance behavior.  He complained of difficulty maintaining sleep.  He had nightmares.  Medications prescribed were said to be effective in helping him manage his symptoms.  He reported past thoughts of suicide with no plan or attempt to harm himself.  He had intrusive thoughts.  He indicated that his wife was supportive.  He reported being close to his wife, children, and grandchildren.  He engaged in recreational activities like fishing.  

Mental status examination showed the Veteran to be appropriately dressed and groomed.  He was cooperative.  His speech was clear, coherent, and goal directed. He was tearful and his mood was depressed.  Short-term memory and concentration were somewhat impaired.  Insight and judgment were adequately developed.  He was assigned a GAF of 45 for serious symptoms.  

Records from SSA show he was receiving disability benefits for emphysema and asthma.  VA outpatient treatment records dated in May 2008 show the Veteran continued to report sleeplessness, nightmares, and hallucinations; however, he denied suicidal and homicidal ideation.  In January 2009, he again denied suicidal ideation.  He was oriented in all spheres and not considered psychotic. 

Upon VA examination in March 2009, the Veteran reported continued problems with sleep, nightmares, night sweats, flashbacks, and performing perimeter checks at night.  He complained of hypervigilence and exaggerated startle response.  He described problems with anger and irritability.  He had some thoughts of suicide lately and depression, in part due to his wife being laid off from her job and losing benefits.  The Veteran had never been hospitalized for his PTSD.  His medication helped, as well as group therapy.  He had friends and liked to fish with his grandchildren and friends.  Difficulties with daily living were attributed to physical problems like imbalance.  

Mental status examination showed the Veteran to be alert and oriented.  Thought process was linear and goal directed.  Affect was anxious.  Insight was demonstrated.  Speech was fluent.  Attention was intact.  Immediate, recent and remote memories were intact.  The Veteran reported auditory hallucinations, but described them more as flashbacks to things that occurred in Vietnam.  He reported having recent suicidal thoughts, but denied any current plan or intent.  He denied homicidal thoughts.  He was assigned a GAF of 52 for moderate symptoms.  There was mild to moderate impairment in social and occupational functioning.  

VA outpatient treatment records dated in March 2009 reveal the Veteran's suicidal thoughts had gone away.  His mood was euthymic and his affect was mildly constricted.  There was some hallucinations reported, but he denied suicidal and homicidal ideation.  The Veteran was oriented in all spheres.  Memory was intact.  Insight and judgment were good.  In April 2009, the Veteran's GAF was 48 for serious symptoms.  

In May 2009, the Veteran informed providers that his medication was effective.  Thoughts of suicide were said to be transient.  The Veteran was active in the Marine Corps League.  His speech was normal, as was his affect.  Thoughts were linear.  Hallucinations were connected with flashbacks.  The Veteran denied homicidal ideation.  Insight and judgment were good.  Memory was intact.  In July 2009, the Veteran was not suicidal.  In January 2010, the Veteran denied suicidal and homicidal ideation, as well as hallucinations.  Speech and affect were normal.   The Veteran's concentration was fair.  Insight and judgment were good.  There were still some nightmares and flashbacks.  

While there were reports of suicidal thoughts in the evidence delineated above, never at any point in the appeal did the Veteran have any active intent or plan.  He had no history of suicide attempts and on multiple occasions, denied suicidal ideation to his VA treatment providers.  The transient thoughts of suicide, as well as the reported hallucinations, are reflected in the current 70 percent rating.  

The records delineated above do not show PTSD symptomatology which met the criteria for the next higher 100 percent rating.  38 C.F.R. §§ 4.7, 4.130; see Fenderson, 12 Vet. App. at 126.  Specifically, there was no evidence of total occupational or social impairment due to: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  
The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The Board finds that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describes his disability levels and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. New and Material Claim for Bilateral Hearing Loss

The Board must first address the issue of whether new and material evidence has been received to reopen the claims because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran seeks to reopen his claim of service connection for bilateral hearing loss, last denied by the RO in March 1976.  The record indicates that, in its March 1976 rating decision, the RO denied the claim for bilateral hearing loss on the basis that there was no evidence of the condition in service or currently.  

Of record at the time of the March 1976 rating decision was the Veteran's service treatment records for the period between February 1965 to February 1969, which were negative for hearing loss.  The Veteran scored a 15/15 on the whispered voice test upon separation examination in February 1969.  Post-service, the February 1976 VA examination was negative for hearing loss. 

Evidence submitted subsequent to the March 1976 rating decision includes additional service treatment record from the Veteran's reserve period of service.  These records contain October 1978 and April 1990 reports of medical history wherein the Veteran complained of hearing loss.  They also contain audiograms dated in 1978, 1980, 1984, 1985, and 1990, which show fluctuating puretone thresholds.    

VA outpatient treatment records dated in February 2008 note complaints of hearing loss.  The Veteran reported occupational and recreational noise exposure, as well  as military noise exposure from machine guns.  He was diagnosed with mild to moderate sensorineural hearing loss.   The Veteran was fitted for hearing aids in March 2008.  

Upon VA audio examination in September 2009, the Veteran reported military noise exposure in the form of small and large weapons fire during the Vietnam war and as a weapons instructor in the Reserves.  He also  had some post-service occupational noise exposure as a police officer.  Despite the fact that puretone responses were not considered adequate for rating purposes, the examiner opined hearing loss was not the result of military service. 

The Veteran presented testimony before Board in October 2011.  He testified that he had a history of noise exposure in service.  He indicated that such exposure was from being a machine gunner on helicopters.  He testified that he had no hearing protection in service and currently wore hearing aids. 

As noted previously, in the March 1976 rating decision, the RO determined that service connection was not warranted for bilateral hearing loss. The RO found that there was no evidence of hearing loss in service or currently.

The Board notes that under 38 C.F.R. § 3.156(c)(1), VA will reconsider a claim if newly received evidence includes relevant, official service department records, that existed and had not been associated with the claims file when the VA first decided the claim.  According to a statement of retirement points, it appears the Veteran was in the United States Marine Corps Reserves from February 1969 to February 1971 and then in the United States Army Reserves from October 1976 to October 1992.  Thus, this evidence would not have been in existence at the time of the prior denial and is not subject to  38 C.F.R. § 3.156(c)(1).  

However, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

The "new" records contain complaints of hearing loss during Reserve service.  There are also medical records showing current hearing loss.  Through statements and testimony, the Veteran indicates that he has had problems with hearing since service.  These records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for bilateral hearing loss is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

Entitlement to an initial rating in excess of 70 percent for the service-connected PTSD is not warranted.  To this extent, the appeal is denied.

New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  The appeal to this extent is allowed, subject to further development as addressed herein below.



REMAND

The record shows that the Veteran had Vietnam service.  Exposure to herbicides is therefore presumed.  The Veteran alleges that he suffers from peripheral neuropathy of the feet, to include as due to herbicide exposure.  Under these particular circumstances, the Board believes a VA examination and etiology opinion are necessary to fully meet the duty to assist the Veteran with this claim. 

Additionally, further development is necessary prior to a merits analysis of the Veteran's claim of service connection for bilateral hearing loss.

The Veteran was afforded a VA examination in September 2009; however, the puretone thresholds were not considered valid .  Despite such findings and a notation by the examiner that there was a history of hearing loss, a negative opinion was nonetheless rendered.  Given the evidence of record (complaints of hearing loss during Reserve service and current findings of hearing loss), the Board finds that prior to reconsidering the merits of the Veteran's claim of service connection for bilateral hearing loss, the Veteran should be afforded an additional VA examination.  38 U.S.C.A. § 5103A.  The pertinent facts delineated in the decision portion are incorporated by reference.   

An examination is necessary to determine the nature and etiology of any currently diagnosed bilateral hearing loss, to include whether it was incurred in or aggravated by service.  The examiner is asked to address the specific questions set forth in the numbered paragraphs below. 

The last VA outpatient treatment records from the Columbia VA Medical Center (VAMC) are dated in January 2010.  Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).    

Finally, because the ultimate determinations to be made on the peripheral neuropathy and hearing loss issues might impact the analysis of the TDIU issue, appellate review of the TDIU issue is not appropriate at this time. 

Accordingly, the case is REMANDED to the RO for the following actions:

1. The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the Columbia VAMC from January 2010 to the present.  

2.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examination to determine if the Veteran suffers from peripheral neuropathy of the feet due to service, to specifically include as due to herbicide exposure.  It is imperative that the claims file be made available to the examiner for review.  

The examiner should clearly report whether or not a medical diagnosis of peripheral neuropathy of the feet is warranted.  If so, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such peripheral neuropathy of the feet is causally related to service, to include presumed exposure to herbicides during service. 

A detailed rationale should be furnished for the opinion. 

3.  The RO should also schedule the Veteran for a VA audiological examination.  It is imperative that the claims file be made available to the examiner for review.   An audiogram must be performed and puretone thresholds and speech recognition scores must be reported.  The examiner should then offer an opinion in response to the following: is it at least as likely as not (a 50% or higher degree of probability) that any current bilateral hearing loss was manifested during service or is otherwise causally related to service, to include noise exposure?  A detailed rationale should be furnished for all opinions.

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the remaining issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


